       Case 3:19-cv-00292-HTW-JCG Document 20 Filed 07/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 ANGELA STILES, on                                                                 PLAINTIFF
 behalf of B.B., a minor

 vs.                                          CIVIL ACTION No.: 3:19-CV-292-HTW-JCG

 NANCY BERRYHILL, acting
 Commissioner for Social Security                                                DEFENDANT

               ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge John C. Gargiulo [Docket no. 16], the plaintiff’s written objection thereto [Docket no. 18],

and the defendant’s response in opposition to plaintiff’s objection [Docket no. 19]. Based upon

the evidence therein contained, this court, having given full consideration to the aforesaid

Objection, finds same not well taken.

       Accordingly, the Report and Recommendation of United States Magistrate Judge Walker

is hereby ADOPTED as the order of this court. [Docket no. 16]. Plaintiff’s Motion for Summary

Judgment [Docket no. 10] is hereby DENIED. Defendant’s Motion to Affirm Decision of the

Commissioner [Docket no. 12] is hereby GRANTED. Plaintiff’s Social Security appeal is

DISMISSED WITH PREJUDICE.

       SO ORDERED this the 20th day of July, 2020.

                                        s/ HENRY T. WINGATE
                                        UNITED STATES DISTRICT COURT JUDGE




                                                1
